ORDER
In light of the intervening en banc decision in Lee v. Lampert, 653 F.3d 929 (9th Cir.2011) (en banc), we vacate our opinion in Souliotes v. Evans, 622 F.3d 1173 (9th Cir.2010), reverse the district court’s dismissal of Souliotes’s habeas petition as untimely, and remand for proceedings consistent with Lee.
We also vacate our order of limited remand issued on May 25, 2011, with the understanding that the district court will conduct whatever proceedings are necessary, in an expedited manner, to determine whether any of Souliotes’s habeas claims may be addressed on the merits.
REVERSED and REMANDED.